UNDER THE PROVISIONS OF 70 Ohio St. 1978 Supp. 5-107A [70-5-107A](G) A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT, PRESENTLY CONSISTING OF NINE MEMBERS, MAY LEGALLY REORGANIZE INTO A SEVEN MEMBER BOARD AND REDISTRICT INTO SEVEN ELECTION DISTRICTS WHERE SUCH REORGANIZATION HAS NOT PREVIOUSLY OCCURRED AS CONTEMPLATED BY LAW. HOWEVER, SUCH REDISTRICTING MAY ONLY BE COMMENCED BY THE APPROPRIATE COUNTY ELECTION BOARD PURSUANT TO ITS RESPONSIBILITY AS DEFINED BY THIS STATUTE. (R. THOMAS LAY)